


PROMISSORY NOTE


Austin, Texas
$20,000,000.00 December 10, 2010




FOR VALUE RECEIVED, NATURAL GAS SERVICES GROUP, INC., a Colorado corporation,
promises to pay to the order of JPMORGAN CHASE BANK, N.A., a national banking
association, at its banking house in the City of Austin, Travis County, Texas
(or such other place as the holder hereof may hereafter designate in writing),
in immediately available funds and in lawful money of the United States of
America, the unpaid balance of all principal advanced against this note in an
amount up to TWENTY MILLION DOLLARS ($20,000,000.00), together with interest on
the unpaid principal balance of this note from time to time outstanding at the
Stated Rate, subject to Section 3(b); provided, that for the full term of this
note the interest rate produced by the aggregate of all sums paid or agreed to
be paid to the holder of this note for the use, forbearance or detention of the
debt evidenced hereby (including, but not limited to, all interest on this note
at the Stated Rate and the Default Rate) shall not exceed the Ceiling Rate.


1.           Definitions.  Unless otherwise defined herein, capitalized terms
used in this note shall have the same meaning in this note as in the Credit
Agreement (hereafter defined).  As used in this note, the following terms shall
have the respective meanings indicated:


(a)           "Credit Agreement" means the Credit Agreement of even effective
date herewith, between Maker and Payee, as the same may be amended,
supplemented, restated or replaced from time to time.


(b)           "Maker" means NATURAL GAS SERVICES GROUP, INC., a Colorado
corporation.


(c)           "Maturity Date" means one (1) year after the date hereof, or any
earlier date that the maturity date of this note is hereafter accelerated
pursuant to the provisions of this note or the Credit Agreement.


(d)           "Payee" means JPMORGAN CHASE BANK, N.A., a national banking
association, and any other holder or holders of this note from time to time and,
upon acquisition of this note by any holder or holders other than the named
payee, effective as of the time of such acquisition, the term "Payee" shall mean
all of the then holders of this note, to the exclusion of all prior holders not
then retaining or reserving an interest in this note, to the end that all the
rights, powers, remedies, liens, benefits and privileges accruing and to accrue
hereunder to Payee, as such term is used herein, shall inure to the benefit of
and be owned and held by the holder or holders of this note from time to time,
whether such holder acquires this note through succession to or assignment from
a prior Payee.


(e)           "Stated Rate" means, for any day, a rate per annum equal to (i)
the CB Floating Rate minus the Applicable Margin for all CBFR Borrowings, if
any, outstanding on such date, and (ii) the applicable Adjusted LIBOR Rate plus
the Applicable Margin for all LIBOR Borrowings, if any, outstanding on such
date; provided, that if on any day the Stated Rate for all or any portion of the
principal balance of this note for that day would exceed the Ceiling Rate for
that day, the Stated Rate for such applicable portion of the principal balance
of this note shall be fixed at the Ceiling Rate on that day and on each day
thereafter until the total amount of interest accrued at the Stated Rate (as so
fixed) on such applicable portion of the unpaid principal balance of this note
equals the total amount of interest which would have accrued if there had been
no Ceiling  Rate.  If this note matures (or is prepaid) before such equality is
achieved, then, in addition to the unpaid principal and accrued interest then
owing pursuant to the other provisions of this note, Maker promises to pay on
demand to the order of the holder of this note interest in an amount equal to
the excess (if any) of (a) the lesser of (i) the total interest which would have
accrued on this note if the Stated Rate had been defined as equal to the Ceiling
Rate from time to time in effect and (ii) the total interest which would have
accrued on this note if the Stated Rate were not so prohibited from exceeding
the Ceiling Rate, over (b) the total interest actually accrued hereon to such
maturity (or prepayment) date.  Without notice to Maker or any other person or
entity, the Stated Rate shall automatically fluctuate upward and downward in
accordance with the provisions of this Subparagraph and the Credit Agreement.


2.           Credit Agreement; Advances; Security.  This note has been issued
pursuant to the terms of the Credit Agreement, and is the Note referred to in
the Credit Agreement.  Advances against this note by Payee shall be governed by
the terms of the Credit Agreement, and Maker may borrow, repay and reborrow
hereunder. Except as set forth in the Credit Agreement, there is no limitation
on the number of advances made hereunder so long as the total unpaid principal
amount at any time outstanding hereunder does not exceed the lesser of (a) the
Borrowing Base or (b) the Commitment.  Payee is entitled to the benefits of and
security provided for in the Credit Documents. Such security includes, among
other security, the Security Documents covering and affecting the applicable
Collateral more fully described therein.    The unpaid principal balance of this
note at any time shall be the total amount lent or advanced against this note
less the amount of all payments or permitted prepayments made on this note and
by or for the account of Maker.  All loans and advances and all payments and
permitted prepayments made hereon may be endorsed by the holder of this note on
a schedule which may be attached hereto (and thereby made a part hereof for all
purposes) or otherwise recorded in the holder's records; provided, that any
failure to make notation of (a) any advance shall not cancel, limit or otherwise
affect Maker's obligations or any holder's rights with respect to that advance,
or (b) any payment or permitted prepayment of principal shall not cancel, limit
or otherwise affect Maker's entitlement to credit for that payment as of the
date received by the holder.  Maker and Payee agree pursuant to Chapter 346
(“Chapter 346”) of the Texas Finance Code, that Chapter 346 (which relates to
open-end line of credit revolving loan accounts) shall not apply to this note or
any obligation hereunder and that neither this note nor any obligation hereunder
shall be governed by Chapter 346 or subject to its provisions in any manner
whatsoever.


 
 

--------------------------------------------------------------------------------

 
3.           Computation of Interest.


(a)           Interest at the Stated Rate shall be computed for the actual
number of days elapsed in a year consisting of 360 days, unless the Ceiling Rate
would thereby be exceeded, in which event, to the extent necessary to avoid
exceeding the Ceiling Rate, interest at the Stated Rate shall be computed on the
basis of the actual number of days elapsed in the applicable calendar year in
which accrued.


(b)           All principal outstanding after the occurrence of an Event of
Default which has not been cured or waived in writing by Payee shall bear
interest at the Default Rate.


4.           Mandatory Payments of Principal and Interest.


(a)           Accrued and unpaid interest and the principal of this note shall
be due and payable as and when required under Sections 2.02(a) and 2.02(b) of
the Credit Agreement.


(b)           All regularly scheduled payments on this note shall be applied
first to accrued interest, the balance to principal.


(c)           If any payment provided for in this note shall become due on a day
other than a Business Day, such payment may be made on the next succeeding
Business Day, and such extension of time shall in such case be included in the
computation of interest on this note.


5.           Prepayment.  Subject to the applicable terms of the Credit
Agreement, Maker may prepay this note, in whole or in part, at any time without
penalty or fee.  All prepayments hereon shall be applied first to accrued
interest and the balance to principal.


6.           Usury Not Intended; Savings Provisions.   Notwith­standing any
provision to the contrary contained in any Credit Document, it is expressly
provided that in no case or event shall the aggregate of any amounts accrued or
paid pursuant to the Credit Documents which under applicable laws are or may be
deemed to constitute interest ever exceed the maximum nonusurious interest rate
permitted by applicable Texas or federal laws, whichever permit the higher
rate.  In this connection, Maker and Payee stipulate and agree that it is their
common and overriding intent to contract in strict compliance with applicable
usury laws.  In furtherance thereof, none of the terms of the Credit Documents
shall ever be construed to create a contract to pay, as consideration for the
use, forbearance or detention of money, interest at a rate in excess of the
maximum rate permitted by applicable laws.  Maker shall never be liable for
interest in excess of the maximum rate permitted by applicable laws.  If, for
any reason whatever, such interest paid or received during the full term of the
applicable Indebtedness produces a rate which exceeds the maximum rate permitted
by applicable laws, Payee shall credit against the principal of such
Indebtedness (or, if such Indebtedness shall have been paid in full, shall
refund to the payor of such interest) such portion of said interest as shall be
necessary to cause the interest paid to produce a rate equal to the maximum rate
permitted by applicable laws.  All sums paid or agreed to be paid to Payee for
the use, forbearance or detention of money shall, to the extent required to
avoid or minimize usury and to the extent permitted by applicable law, be
amortized, prorated, allocated and spread throughout the full term of the
applicable Indebtedness so that the interest rate does not exceed the Ceiling
Rate.  The provisions of this Paragraph shall control all agreements, whether
now or hereafter existing and whether written or oral, between Maker and Payee.


7.           Default.  If any Event of Default exists under the Credit
Agreement, then that shall automatically constitute default under this note, and
unless Payee declares the default fully cured to Payee's satisfaction, then the
obligation (if any) of Payee to make further advances against this note shall
cease and terminate and the owner or holder hereof may, at its, his or her
option, exercise any or all rights, powers and remedies afforded under any
Credit Document and by law, including the right to declare the unpaid balance of
principal and accrued interest on this note at once due and payable.


8.           No Waiver by Payee.  No delay or omission of Payee or any other
holder hereof to exercise any power, right or remedy accruing to Payee or any
other holder hereof shall impair any such power, right or remedy or shall be
construed to be a waiver of the right to exercise any such power, right or
remedy.  Any right Payee may have to accelerate this note for any late payment
or Maker's failure to timely fulfill its other obligations hereunder or under
the other Credit Documents shall not be waived or deemed waived by Payee by
Payee's having accepted a late payment or late payments in the past or Payee
otherwise not accelerating this note or exercising other remedies for Maker's
failure to timely perform its obligations hereunder or under the other Credit
Documents.  Payee shall not be obligated or be deemed obligated to notify Maker
that it is requiring Maker to strictly comply with the terms and provisions of
this note and the other Credit Documents before accelerating this note and
exercising its other remedies hereunder or under the other Credit Documents
because of Maker's failure to timely perform its obligations under this note and
the other Credit Documents.


9.           Costs and Attorneys' Fees.  The non-prevailing party under any
lawsuit or in any probate, reorganization, bankruptcy or other proceeding
involving any alleged default or attempt to collect, enforce or defend this note
or any of the Credit Documents agrees to pay to the prevailing party (in
addition to principal, interest and/or damages, as applicable), all reasonable
direct costs and expenses incurred by such prevailing party in any such
collection action, suit or proceeding, including reasonable attorneys'
fees.  Any amount to be paid under this Paragraph by any non-prevailing party
shall be a demand obligation owing by such non-prevailing party to the
prevailing party and shall bear interest from the date of expenditure until paid
at the Default Rate.


 
 

--------------------------------------------------------------------------------

 
10.           Waivers by Maker and Others.  Except to the extent, if any, that
notice of default is expressly required herein or in any of the other Credit
Documents or is required by applicable state or federal law, Maker and any and
all co-makers, endorsers, guarantors and sureties severally waive notice
(including, but not limited to, notice of intent to accelerate and notice of
acceleration, notice of protest and notice of dishonor), demand, presentment for
payment, protest, diligence in collecting and the filing of suit for the purpose
of fixing liability and consent that the time of payment hereof may be extended
and re-extended from time to time without notice to any of them.  Each such
person agrees that his, her or its liability on or with respect to this note
shall not be affected by any release of or change in any guaranty or security at
any time existing or by any failure to perfect or to maintain perfection of any
lien against or security interest in any such security or the partial or
complete unenforceability of any guaranty or other surety obligation, in each
case in whole or in part, with or without notice and before or after maturity.


11.           Paragraph Headings.  Paragraph headings appearing in this note are
for convenient reference only and shall not be used to interpret or limit the
meaning of any provision of this note.


12.           Venue; Choice of Law.  This note is performable in Travis County,
Texas, which shall be a proper place of venue for suit on or in respect of this
note.  Maker hereby irrevocably agrees that any legal proceeding in respect of
this note shall be brought in the district courts of Travis County, Texas, or in
the United States District Court for the Western District of Texas, Austin
Division (collectively, the "Specified Courts").  Maker hereby irrevocably
submits to the nonexclusive jurisdiction of the state and federal courts of the
State of Texas.  Maker hereby irrevocably waives, to the fullest extent
permitted by law, any objection which it may now or hereafter have to the laying
of venue of any suit, action or proceeding arising out of or relating to this
note or any of the Credit Documents brought in any Specified Court, and hereby
further irrevocably waives any claims that any such suit, action or proceeding
brought in any such court has been brought in an inconvenient forum.  Maker
further irrevocably consents to the service of process out of any of the
Specified Courts in any such suit, action or proceeding by the mailing of copies
thereof by certified mail, return receipt requested, postage prepaid, to
Maker.  Nothing herein shall affect the right of Payee to commence legal
proceedings or otherwise proceed against Maker in any jurisdiction or to serve
process in any manner permitted by applicable law.  Maker agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.  THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE APPLICABLE LAWS OF THE STATE OF TEXAS AND THE UNITED STATES OF AMERICA
FROM TIME TO TIME IN EFFECT.


13.           Successors and Assigns.  This note and all the covenants and
agreements contained herein shall be binding upon, and shall inure to the
benefit of, the respective legal representatives, heirs, successors and assigns
of Maker and Payee.


14.           Records of Payments.  The records of Payee shall be prima facie
evidence of the amounts owing on this note, unless such records are timely
disputed and conclusively proven by Maker to be inaccurate.


15.           Severability.  If any provision of this note is held to be
illegal, invalid or unenforceable under present or future laws, the legality,
validity and enforceability of the remaining provisions of this note shall not
be affected thereby, and this note shall be liberally construed so as to carry
out the intent of the parties to it.  Each waiver in this note is subject to the
overriding and controlling rule that it shall be effective only if and to the
extent that (a) it is not prohibited by applicable law and (b) applicable law
neither provides for nor allows any material sanctions to be imposed against
Payee for having bargained for and obtained it.


16.           Sale and Assignment.  Payee reserves the right, exercisable in its
sole discretion and without notice to Maker or any other person, to sell
participations in or assign its rights and obligations in this note, any loan
evidenced by this note or any of the other Credit Documents.


17.           Business Loans.  Maker warrants and represents to Payee and all
other holders of this note that all loans evidenced by this note are and will be
for business, commercial, investment or other similar purpose and not primarily
for personal, family, household or agricultural use, as such terms are used in
the Texas Finance Code, as amended.


18.           Entire Agreement.  This note and the other Credit Documents embody
the entire agreement and understanding between Payee and Maker and other parties
with respect to their subject matter and supersede all prior agreements,
consents and understandings relating to such subject matter.  Maker acknowledges
and agrees that there is no oral agreement between Maker and Payee which has not
been incorporated in and superceded by this note and the other Credit Documents.



 
 

--------------------------------------------------------------------------------

 



NOTICE PURSUANT TO TEX. BUS. & COMM. CODE §26.02


THIS NOTE AND ALL OTHER CREDIT DOCUMENTS EXECUTED BY ANY OF THE PARTIES
SUBSTANTIALLY CONCURRENTLY HEREWITH TOGETHER CONSTITUTE A WRITTEN CREDIT
AGREEMENT WHICH REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT
BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES.




NATURAL GAS SERVICES GROUP, INC.,
a Colorado corporation


By: Stephen C. Taylor
Stephen C. Taylor, Chief Executive Officer



 
 
 

--------------------------------------------------------------------------------

 
